Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5, 7, 9-11, 15, 17-18, 44-48 are allowed.
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 4-5, 7, 9-11, 15, 17-18, 44-48 is indicated as none of the cited prior art discloses or suggests the controller Is programmed to determine a freshness value (F) for the coffee beans as follows:

    PNG
    media_image1.png
    276
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    52
    588
    media_image2.png
    Greyscale

And, wherein the sensing apparatus more emissions from the unground coffee beans held in the holding chamber, wherein the one or more emissions from the unground coffee beans include one or more volatile organic compounds (VOC) gases deterioration; and
a controller communicatively coupled to the sensing apparatus and programmed to determine freshness Information about the unground coffee beans based on output from the at least one emission sensor, and one or more environmental parameters associated with the unground coffee beans.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


3/10/2021